EXHIBIT RUSHMETALS CORP. (formerly American Goldrush Corporation) Suite 505, 11215 Jasper Avenue Edmonton, AB T5K 0L5 MANAGEMENT INFORMATION CIRCULAR This Information Circular is furnished in connection with the solicitation of proxies by management of Rush Metals Corp. (the “company”) (formerly American Goldrush Corporation) for use at the Annual General Meeting of shareholders of the Company to be held on August 11, 2010 (the “Meeting”) and any adjournment thereof, for the purposes set forth in the attached Notice of Meeting.Except where otherwise indicated, the information contained herein is stated as of July 14, 2010. All costs of this solicitation will be borne by the Company.In addition to the solicitation of proxies by mail, directors, officers and employees may solicit proxies personally, by telephone or facsimile, but will not receive compensation for so doing. APPOINTMENT OF PROXYHOLDER The persons named as proxyholder in the accompanying form of proxy were designated by the management of the Company ("Management Proxyholder"). A shareholder desiring to appoint some other person ("Alternate Proxyholder") to represent him at the Meeting may do so by inserting such other person's name in the space indicated or by completing another proper form of proxy. A person appointed as proxyholder need not be a shareholder of the Company. All completed proxy forms must be deposited with the Company by mail or courier at the address above not less than forty-eight (48) hours, excluding Saturdays, Sundays, and holidays, before the time of the Meeting or any adjournment of it unless the chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. REVOCATION OF PROXY Every proxy may be revoked by an instrument in writing (a) executed by the shareholder or by his attorney authorized in writing or, where the shareholder is a corporation, by a duly authorized officer or attorney, of the corporation; and (b) delivered either to the registered office of the Company at any time up to and including the last business day preceding the day of the meeting or any adjournment of it, at which the proxy is to be used, or to the chairman of the meeting on the day of the meeting or any adjournment thereof, or in any other manner provided by law. Only registered shareholders have the right to revoke a Proxy.Non-Registered Holders who wish to change their vote must, at least seven days before the Meeting, arrange for their respective Intermediaries to revoke the Proxy on their behalf. EXERCISE OF DISCRETION BY PROXYHOLDER The proxyholder will vote for or against or withhold from voting the shares, as directed by a shareholder on the proxy, on any ballot that may be called for.In the absence of any such direction, the Management Proxyholder will vote in favour of matters described in the proxy.In the absence of any direction as to how to vote the shares, an Alternate Proxyholder has discretion to vote them as he or she chooses. The enclosed form of proxy confers discretionary authority upon the proxyholder with respect to amendments or variations to matters identified in the attached Notice of Meeting and other matters which may properly come before the Meeting.At present, Management of the Company knows of no such amendments, variations or other matters. NON-REGISTERED HOLDERS Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting.Shareholders of the Company are considered “non-registered” shareholders if the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the shares.More particularly, a person is not a registered shareholder in respect of shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered tax plans and similar plans); or (b) in the name of a clearing agency (such as The Depositary Trust Company (“DTC”) or The Canadian Depository for Securities Limited (“CDS”)) of which the Intermediary is a participant. The Intermediaries (or their service companies) are responsible for forwarding the Meeting materials to each Non-Registered Holders unless they have waived their right to receive such materials.If you hold your shares through an Intermediary, please follow the instructions for voting provided by such Intermediary. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON Except as disclosed herein, no Person has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in matters to be acted upon at the Meeting other than the election of directors and the appointment of auditors and as set out herein.For the purpose of this paragraph, “Person” shall include each person: (a) who has been a director, senior officer or insider of the Company at any time since the commencement of the Company’s last fiscal year; (b) who is a proposed nominee for election as a director of the Company; or (c) who is an associate or affiliate of a person included in subparagraphs (a) or (b). VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Company has an unlimited number of authorized common shares.On July 14, 2010 (the “Record Date”) there were 42,613,920common shares issued and outstanding, each share carrying the right to one vote.The Company is also authorized to issue an unlimited number of preferred shares without par value, of which none have been issued as of that date. Only shareholders of record at the close of business on the Record Date will be entitled to vote in person or by proxy at the Meeting or any adjournment thereof.On a show of hands, every shareholder will have one vote and, on a poll, every shareholder present in person will have one vote for each share.In order to approve a motion proposed at the Meeting, a majority of more than half of the votes cast will be required to pass an ordinary resolution, and a majority of at least two-thirds of the votes cast will be required to pass a special resolution. To the knowledge of the Directors and executive officers of the Company, the beneficial owners or persons exercising control or direction over Company shares carrying more than 10% of the outstanding voting rights are: Name of Beneficial Owner Number of Shares Owned Percent of Issued Shares Beneficially Owned Paul Noland 14,000,000 32.9% Paul Uppal 16,000,000 37.5% (1)The above information was supplied to the Company by the shareholders and includes common stock options that are exercisable within 60 days of July 14, ELECTION OF DIRECTORS Management proposes to fix the number of Directors of the Company at five (5) and to nominate the persons listed below for election as Directors.Each Director will hold office until the next Annual General Meeting of the Company or until his or her successor is elected or appointed, unless his or her office is earlier vacated.Management does not contemplate that any of the nominees will be unable to serve as a director.In the event that prior to the Meeting any vacancies occur in the slate of nominees herein listed, it is intended that discretionary authority shall be exercised by the person named in the proxy as nominee to vote the shares represented by proxy for the election of any other person or persons as directors. The following table sets out the names of the Management nominees; their positions and offices in the Company; principal occupations; the period of time that they have been Directors of the Company; and the number of shares of the Company which each beneficially owns or over which control or direction is exercised. Name, Residence and Present Position with the Company Director Since # of Shares Beneficially Owned, Directly or Indirectly, or Over Which Control or Direction is Exercised(1)(3) Principal Occupation(1)(2) Paul Noland Elko, Nevada President, CEO, Secretary, and Treasurer September 2008 14,000,000 Geologist, self-employed consultant Robert Coale Solana Beach, CA Director September 2008 25,000 Self-employed consultant Keith Diakiw Calgary, AB Director September 2008 - Geologist, Canadian Natural Resources Paul Uppal Surrey, BC Director June 2009 16,000,000 Owner and operator of a privately held manufacturing business Pol Brisset Montreal, QC Director June 2009 - Self-employed consultant (1) The information is as at July 14, 2010 and has been furnished by the respective nominees. (2) Information respecting principal occupations is set forth below. (3) Number of shares owned includes stock options exercisable within 60 days of July 14, 2010. Information respecting the principal occupations and background of each of the nominees as directors is as follows: Paul D. Noland, age 62, has been a Director and our Chairman, President, Chief Executive and Operating Officer and Secretary since September 2008.Mr. Noland graduated from Lamar University with a B.S. in Geology in 1971, and has over 35 years experience as a professional geologist, primarily in the western US.He has held senior positions at Inspiration, Noranda, Independence Mining, Placer Dome and Barrick.His most recent corporate position was with Barrick at the Cortez, Nevada Mines, where he was involved with both the Pipeline and newly discovered Cortez Hills deposits.Mr. Noland has interspersed corporate positions with extended periods as a consultant, primarily focused on exploration and property evaluation.Through his long and successful career in mining, Mr.
